El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Diez días después de vencida una prórroga para radicar la exposición del caso en la corte inferior, las partes hicie-ron una estipulación para obtener una prórroga adicional de quince días, contados-a partir de la fecha del vencimiento de la. *257prórroga anterior, estipulación qne fné aprobada por el juez sentenciador.
Después de radicada la transcripción de autos en esta corte la apelada solicitó la desestimación del recurso.
La corte de distrito carecía de facultades para conceder una prórroga después de vencido el término fijado en la orden anterior. Claudio v. Ortiz, 29 D. P. R. 435, y casos citados. Ni podían tampoco las partes mediante estipulación o consen-timiento conferir tal jurisdicción: 3 C. J. 1074, 4 G. J. 504, 586.
Los únicos errores que han sido señalados en el alegato de la apelante, el cual fué radicado después de presentada la moción de desestimación, envuelven cuestiones relativas a la admisión y apreciación de la prueba.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.